Citation Nr: 1536059	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, as due to exposure to ionizing radiation.

2. Entitlement to service connection for thyroid cancer, as due to exposure to ionizing radiation.

3. Entitlement to service connection for testicular cancer, as due to exposure to ionizing radiation.

4. Entitlement to service connection for non-Hodgkins lymphoma, as due to exposure to ionizing radiation.

5. Entitlement to service connection for melanoma, as due to exposure to ionizing radiation.

6. Entitlement to service connection deterioration of the teeth, as secondary to radiation treatment for cancers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1952 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is otherwise with the RO located in Oakland, California.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The basis for appeal is the theory that various cancers developed from in-service radiation exposure.  These conditions were originally diagnosed several years            post-service, and there is no averred connection to service other than radiation exposure.  Service connection for deterioration of teeth is claimed as secondary to cancer treatment, and inquiry into the foregoing claims therefore precedes determination on dental disability.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran has set forth primarily as identified in-service exposure to radiation while in the Air Force having been in proximity to nuclear bomb test detonation, and having had ongoing military occupational duties involving the storage, handling and maintenance upon nuclear armaments at several military installations. 

By April 2012 correspondence the U.S. Air Force Headquarters, Medical Support Agency determined based on available information that the Veteran essentially had an attenuated exposure to ionizing radiation in service, from his duties as a Munitions Mechanic (1.46 rem external and internal dose, 4.9 rem separate extremity dose; as compared to recognized occupational limits of  5 and 50 rem, respectively).  Based on review of subsequent advisory opinion of the VA Under Secretary for Benefits, in July 2012 the Director, Compensation and Pension Service determined that there was no reasonable possibility that the Veteran's post-service cancers developed from radiation exposure, given minimal hazardous exposure therein.

However, the Board finds that a reassessment of the Veteran's likely radiation exposure is warranted based on all pertinent background, this being namely,                a performance evaluation from June 1959, confirming that for a time period of           at least six months one of his occupational titles was "Nuclear Non-Commanding Officer (NCO)," and consequent potential for more proximity to radiation than           as thought as a Munitions Specialist.   This same evaluation elsewhere provides reference to as a job component as part of the 326th Consolidated Aircraft Maintenance Squadron, Paine Field, loading the "primary weapon," if not an overt statement then just as tenable implication of weapons kept in the nuclear arsenal           at the airfield.  

Also on file is an "individual dosage record" associated with a Disaster Control Instructors Course done at Lowry AFB, Colorado.  This shows readings for January and February 1958.  It is not clear from the documentation whether this constituted actual exposures by the Veteran or was part of the training accomplished.  These documents were not on file at the time of the prior opinion, nor have they otherwise been explained.  That should be accomplished, and thereafter, the AOJ should ask for a revised radiation dosage estimate.  

There is evidence on file that the Veteran was given a Tort Claim award through the U.S. Department of Justice.  The parameters of this program, and the bases of any awards made is not clear from the record.  It is not clear if there might be records pertinent to the VA claim which are in possession of the Department of Justice.  As such, measures should be undertaken to acquire the report of the award and all underlying records pertaining to a radiation exposure compensation claim recently granted by the U.S. Department of Justice (DOJ) as that contains information relevant to the present matter, before VA at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the U.S. Department of Justice to obtain all records in connection with the Veteran's claim recently granted under the Radiation Exposure Compensation Act.  The bases and parameters of the program should be provided, to include what an individual must show to be entitled to an award under this act.

2. Then contact the U.S. Air Force Headquarters, Medical Support Agency, Office of Surgeon General (and/or other appropriate agency) and request an updated assessment of the Veteran's estimated in-service radiation exposure,            this time taking into account that the Veteran's June 1959 performance evaluation references an occupational title of "Nuclear NCO" and designates occupational duties                  in part "improving loading times of the primary weapon."  Appropriate personnel should also review the "individual dosage record" from the Disaster Control Instructors Course purporting to show radiation exposure in January and February 1958.  It should be determined whether the figures represent actual exposure, in which case they should be considered in the above estimate determination, or whether these were merely part of a training exercise.

(A copy of this personnel documentation is available within the Veterans Benefits Management System (VBMS) under July 13, 2011 and September 11, 2011 entries [these two entries contain successive pages of the same June 1959 document from the personnel record]).   

3. Upon receipt of any new information regarding                 the Veteran's estimate radiation dosage exposure              in service, forward this case again to the                                  VA Under Secretary for Benefits, for a revised opinion regarding whether any of the identified cancers are of service origin due to radiation exposure, as appropriate.

4. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

